Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16775452 filed on 01/29/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clam 1, recites the limitation "the second lens group" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the claim and define the limitation earlier in the claim. 
Clam 1, recites the limitation "an image" in line 7.  However, this limitation is confusing because it is unclear if this limitation is the same and refers to the limitation for “an image” recited in line 7, or if it represents a new and different limitation for an image? It is suggested to amend the claim and clearly define the limitation. 
Clam 12, recites the limitation "an imaging sensor" in line 5.  However, this limitation is confusing because it is unclear if this limitation is the same and refers to the limitation for “an imaging sensor” recited in line 7 of base claim 1, or if it represents a new and different limitation for an image? It is suggested to amend the claim and clearly define the limitation. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Yonezawa  US 20150293331 A1.
In regard to independent claim 1, Yonezawa teaches (see Figs. 1-10) an optical assembly for wide angle imaging of an object of interest (i.e. as  imaging lens having a wide field of view and may corrects various aberrations, see Abstract, paragraphs [03-5,  13-19, 72-75], examples 1-5, see Tables 1-10, Figs. 1-10), the optical assembly  (imaging lens) comprising: 
a front aperture disposed along an optical axis configured to receive light from the object of interest therethrough along the optical axis (i.e. as aperture stop ST is located on the object side of the first lens L1, receiving light from the object along optical axis X, paragraphs [72-75], , see Tables 1-10, Figs. 1-10); 
a first lens group (L1,L2 lenses) disposed along the optical axis relative to the front aperture to receive the light from the object of interest through the front aperture (i.e. as L1,L2 on X receiving light from the object through ST, paragraphs [72-75], , see Tables 1-10, Figs. 1, 3,5,7,9) and configured to correct for spherical aberrations of an image projected by the second lens group onto an imaging sensor (i.e. as L1,L2 correct spherical aberrations of image projected through lenses L3, L4, L5 onto IMG plane with solid-state image sensor paragraphs [03, 15, 72-75, 19, 29, 40, 50, 55, 74, 97]); 
a glass lens (e.g. L3) disposed along the optical axis configured to receive the light from the first lens group and further configured to form an image along mutually orthogonal directions generally perpendicular to the optical axis (i.e. as L3 on X axis receiving object light from L1,L2 and forming image on IMG plane i.e. sensor surface spanning two perpendicular directions, paragraphs [03, 14-19, 72-75], see Tables 1-10, Figs. 1, 3,5,7,9); 
a second lens group (e.g. L4,L5, L3) disposed along the optical axis configured to receive the light from the glass lens and further configured to correct for optical field distortions and aberrations of an image projected by the second lens group (i.e. as L4,L5 along X receiving image light from L3, and correcting field distortions and aberrations, e.g. paragraphs [03, 19, 21-22, 29-30, 35, 40, 55, 60, 72-74, 100], see Tables 1-10, Figs. 1-10); and 
the imaging sensor being disposed along the optical axis at a back focal distance of the second lens group (i.e. as IMG plane with solid-state image sensor at  back focus bf from L4,L5,   paragraphs [03,13-15, 73, 106], Tables 1-10, Figs. 1,3,5,7,9), and configured to receive the image from the second lens group and to generate an electrical signal indicative of the received image (i.e. as solid-state image sensor in IMG plane, in a compact image pickup device, paragraphs [03-05, 72-74], as depicted Figs. 1,3,5,7,9), wherein the back focal distance is equal to or greater than 0.5 millimeters in proximity to the imaging sensor (i.e. as bf is in the above range, see Tables 1,3,5,7,9, e.g. value 1.28).
Regarding claim 2, Yonezawa teaches (see Figs. 1-10) that the imaging sensor is a solid-state imager (i.e. as IMG plane has solid-state image sensor, CCD, C-MOS, paragraphs [03,13-15, 73], Figs. 1,3,5,7,9).
Regarding claim 3, Yonezawa teaches (see Figs. 1-10) that the second lens group  (e.g. L4,L5 as part of imaging lens) configured to correct for optical field distortions is configured to correct for at least one of field curvature, astigmatism, coma, or chromatic aberrations (i.e. as L4,L5 correcting field curvature, astigmatism, distortions and coma aberrations, e.g. paragraphs [03, 19, 21-22, 29-30, 35, 40, 55, 60, 74, 100], see Tables 1-10, Figs. 1-10).
Regarding claim 5, Yonezawa teaches (see Figs. 1-10) that the first lens group comprises a first plastic aspheric lens and a second plastic aspheric lens (i.e. as L1 and L2 plastic aspheric lenses paragraphs [61, 106], see tables 1-10), the first plastic aspheric lens disposed along the optical axis between the second plastic aspheric lens and the aperture (i.e. as L1 is between ST and L2 on X, see Figs. 1,3,5,7,9, Tables 1-10).
Regarding claim 6, Yonezawa teaches (see Figs. 1-10) the first plastic aspheric lens of the first lens group has a first aspheric surface along the optical axis and a second aspheric surface opposite the first aspheric surface disposed along the optical axis (i.e. as L1 with opposite aspheric surfaces 2*, 3*, on X, paragraphs [72-74], see Figs. 1,3,5,7,9, Tables 1-10), and wherein the first plastic aspheric lens is formed of a Crown type plastic having a positive optical power (i.e. as L1 is positive plastic lens with given refractive index Nd and Abbe number vd, see Figs. 1,3,5,7,9, Tables 1,3,5,7,9), and the second plastic aspheric lens of the first lens group has a first aspheric surface along the optical axis second aspheric surface along the optical axis (i.e. as L2 with opposite aspheric surfaces 4*, 5*, on X,  paragraphs [72-74], see Figs. 1,3,5,7,9, Tables 1-10), and wherein the second plastic aspheric lens is formed of a Flint type material having a negative optical power (i.e. as L2 is negative plastic lens with given refractive index Nd and Abbe number vd, see Figs. 1,3,5,7,9, Tables 1,3,5,7,9).
Regarding claim 7, Yonezawa teaches (see Figs. 1-10) that the second lens group comprises a first plastic aspheric lens and a second plastic aspheric lens (i.e. as L4 and L5 plastic aspheric lenses paragraphs [61, 106], see tables 1-10), the first plastic aspheric lens is disposed along the optical axis between the second plastic aspheric lens and the aperture (i.e. as L4 is between ST and L5, see Figs. 1,3,5,7,9, Tables 1-10).
Regarding claim 8, Yonezawa teaches (see Figs. 1-10) that the first plastic aspheric lens of the second lens group has a first aspheric surface along the optical axis and a second aspheric surface opposite the first aspheric surface disposed along the optical axis (i.e. as L4 with opposite aspheric surfaces 8*, 9* along X, paragraphs [72-74], see Figs. 1,3,5,7,9, Tables 1-10), and wherein the first plastic aspheric lens is formed of a Crown type plastic having a positive optical power (i.e. as L4 is positive plastic lens with given refractive index Nd and Abbe number vd, see Figs. 1,3,5,7,9, Tables 1,3,5,7,9), and the second plastic substantially aspheric lens of the first lens group has a first aspheric surface along the optical axis second aspheric surface along the optical axis (i.e. as L5 with opposite aspheric surfaces 10*, 11*, paragraphs [72-74], see Figs. 1,3,5,7,9, Tables 1-10), and wherein the second plastic aspheric lens is formed of a Flint type material having a negative optical power (i.e. as L5 is negative plastic lens with given refractive index Nd and Abbe number vd, see Figs. 1,3,5,7,9, Tables 1,3,5,7,9).
Regarding claim 9, Yonezawa teaches (see Figs. 1-10) that the glass lens (e.g. L3)  has a first substantially flat surface and a second spherical surface opposite the first flat surface disposed along the optical axis (i.e. as L3 has substantially flat front surface 6 with very large radius, and opposite spherical surface 7, paragraphs [72-74], see Figs. 1,3,5,7,9, Tables 1,3,5,7,9), and wherein the glass lens is a Crown type glass having a positive optical power (i.e. as L3 is positive plastic lens with given refractive index Nd and Abbe number vd, see Figs. 1,3,5,7,9, Tables 1,3,5,7,9). 
Regarding claim 10, Yonezawa teaches (see Figs. 1-10) that the second lens group comprises a single aspheric plastic lens (i.e. as single aspheric plastic lens e.g. L4, paragraphs [72-74], see Figs. 1,3,5,7,9, Tables 1-10). 
Regarding claim 12, Yonezawa teaches (see Figs. 1-10) that further comprising a lens holder with a front window (i.e. as imaging lens is built in an image pickup device mounted in an compact smartphone, mobile phone, tablet PC, PDA, which include window and holder holding the imaging lens, paragraphs [03-05, 128]), the lens holder configured to hold the aperture, first lens group, glass lens, and second lens group in position along the optical axis to provide the image to an imaging sensor (i.e. as imaging lens with ST, lenses L1-L5 and solid-state sensor in IMG is built and held in the image pickup device mounted in an compact smartphone, mobile phone, tablet PC, PDA, and holding the imaging lens to provide image to image sensor on IMG,  paragraphs [03-05, 128], Figs. 1,3,5,7,9)
Regarding claim 13, Yonezawa teaches (see Figs. 1-10) that further comprising an illumination system configured to illuminate a target for imaging of the target (i.e. because the imaging lens is built in an image pickup device mounted in an compact smartphone or mobile phone, which include illumination light source, see paragraphs [03-05, 128]). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa  US 20150293331 A1 in view of Gross et al. (hereafter Gross) “Handbook of Optical Systems”, 2007.
Regarding claim 11, Yonezawa teaches (see Figs. 1-10) the invention as set forth above, but is silent that the second lens group (L4, L5) comprises three aspheric plastic lenses.
However, Gross teaches methods of improving optical design by optimization and further teaches that structural change or zero power operation may be introduced into optical system to correct specific aberration types including splitting optical element with aberration surface contributions into two weak lenses with a small gap and common curvature of two intermediate surfaces, and addition of aspherical surfaces near field location in order to minimize distortion, coma or astigmatism (see page 377 points 1, 10, page 378 point 4, page 379 point 11). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Gross to add aspheric surface lens or split one of the lenses into two aspheric lenses of Yonezawa (L4, L5, close to image plane) in order to correct specific aberration types such i.e. in order to minimize distortion, coma or astigmatism (see Gross page 377-379). 

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vinogradov et al. (hereafter Vinogradov) US 20130128084 A1. 
In regard to independent claim 1, Vinogradov teaches (see Figs. 1-4) an optical assembly for wide angle imaging of an object of interest (i.e. as  wide angle, athermalized, achromatic, hybrid imaging lens assembly 20, part of reader for e.g. barcode s target 38, Title, Abstract, paragraphs [1-3, 15-25, 27, 29], Figs. 1-4), the optical assembly  (imaging assembly) comprising: 
a front aperture disposed along an optical axis configured to receive light from the object of interest therethrough along the optical axis (i.e. as aperture defined by opening in tubular optical barrel  64, is located on the object side of the first lens 50, receiving light from the object along optical axis 46, paragraphs [23-25], Figs. 2-4); 
a first lens group (50,52 lenses) disposed along the optical axis relative to the front aperture to receive the light from the object of interest through the front aperture (i.e. as 50,52 on 46 receiving light from 38 through opening in 64, paragraphs [23-25], , Figs. 2-4) and configured to correct for spherical aberrations of an image projected by the second lens group onto an imaging sensor (i.e. as 50,52, correct spherical aberrations of image projected through lenses 54-56 onto solid-state image sensor 24 paragraphs [19-27, 29], Figs. 2-4); 
a glass lens (e.g. 54) disposed along the optical axis configured to receive the light from the first lens group and further configured to form an image along mutually orthogonal directions generally perpendicular to the optical axis (i.e. as 54 on 46 axis receiving object light from 50,52 and forming image on 24 sensor surface spanning two perpendicular directions, paragraphs [19-25, 29], Figs. 2-4); 
a second lens group (e.g. 56, 60) disposed along the optical axis configured to receive the light from the glass lens and further configured to correct for optical field distortions and aberrations of an image projected by the second lens group (i.e. as 56 along 46 receiving image light from 54, and correcting field distortions and aberrations, e.g. paragraphs [24-27], see Figs. 2-4); and 
the imaging sensor being disposed along the optical axis at a back focal distance of the second lens group (i.e. as solid-state image sensor 24 is at  back focus of 56 , paragraphs [03, 22, 19-25, 29], Figs. 2-4), and configured to receive the image from the second lens group and to generate an electrical signal indicative of the received image (i.e. as solid-state image sensor 24, paragraphs [03, 22], as depicted Figs. 1-4), wherein the back focal distance is equal to or greater than millimeters in proximity to the imaging sensor (i.e. as due proportionality and size, dimensions of lens assembly 20, distance WD1 to 24, distance of aperture 60 to 24 along 46, sensor 24 size e.g. 6.4 mm, effective focal length 5 mm, and entrance pupil diameter 0.8, see specifically paragraphs [19, 26-27] and as depicted I Figs. 4, 3 and 2).
Vinogradov thus discloses the claimed invention except explicitly specifying that the back focal distance is equal to or greater than 0.5 millimeters. However, Vinogradov teaches that this distance from second lens group and imaging sensor is likely 0.5 mm or greater, because of the  proportionality and size, dimensions of lens assembly 20, distance WD1 to 24, distance of aperture 60 to 24 along 46, sensor 24 size e.g. 6.4 mm, effective focal length 5 mm, and entrance pupil diameter 0.8, and as such is result effective variable as positioning of 24 with 60, 54, 60 minimizes optical distortion, aberrations as well as physical size, see specifically paragraphs [7, 19, 26-27] and as depicted in Figs. 4, 3 and 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance of the second lens group to imaging sensor to the above range in order to minimize optical distortions, aberrations as well as achieve small physical size (see paragraphs [07, 26-27, 30), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Vinogradov teaches (see Figs. 1-4) that the imaging sensor is a solid-state imager (i.e. as solid-state image sensor 24, paragraphs [03, 22, 19-25, 29], Figs. 2-4).
Regarding claim 3, Vinogradov teaches (see Figs. 1-4) that that the second lens group  (e.g. 56, 60) configured to correct for optical field distortions is configured to correct for at least one of field curvature, astigmatism, coma, or chromatic aberrations (i.e. as 56 correcting field distortions and aberrations, e.g. paragraphs [24-27], see Figs. 2-4). 
Regarding claim 4, Vinogradov teaches (see Figs. 1-4) that that the optical assembly has an effective focal length of approximately 4 millimeters, and an f-number of greater than 5 (i.e. as effective focal length of about 5 mm i.e. +/- 10%, e.g. including 4.5mm to 5.5 mm and f number of 6.25, paragraphs [27, 32]). 
Vinogradov thus discloses the claimed invention except explicitly specifying that the effective focal length of approximately 4 millimeters (i.e. within +/- 10% according to instant application, paragraph [32]. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effective focal length  to the above range in order to minimize optical distortions, aberrations as well as achieve small physical size  and reduce weight (see paragraphs [07, 26-27, 30), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, Vinogradov teaches (see Figs. 1-4) that the first lens group comprises a first plastic aspheric lens and a second plastic aspheric lens (i.e. as plastic aspheric lenses 50, 52, paragraphs [16-17, 24]), the first plastic aspheric lens disposed along the optical axis between the second plastic aspheric lens and the aperture (i.e. 50 is between input opening in 64 and 52 along 46 axis, paragraphs [16-17, 23-24]).  
Regarding claim 12, Vinogradov teaches (see Figs. 1-4) further comprising a lens holder  (as 20 includes holder 64, paragraphs [23, 26]) with a front window (26, paragraphs [18-23]), the lens holder configured to hold the aperture, first lens group, glass lens, and second lens group in position along the optical axis to provide the image to an imaging sensor (i.e. as depicted in e.g. Figs. 2-3, see paragraphs [23-29]).  
Regarding claim 13, Vinogradov teaches (see Figs. 1-4) further comprising an illumination system configured to illuminate a target for imaging of the target (i.e. illuminating assembly with sources, 12, 18, lenses 10, 16 to uniformly illuminate the target 38, see paragraphs [20-23], as depicted in Fig. 1-2).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. “apparatus for and method of imaging targets with a hybrid imaging lens assembly,” US 20140346230 A1 also discloses features of instant invention (see Figs. 2-6 and related descriptions). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872